Clarke, Presiding Justice.
Appellant was convicted of the murder of Nathan Jenkins and sentenced to life imprisonment.1 His sole enumeration of error is that the evidence does not support the verdict. The evidence showed that appellant shot the unarmed victim in the presence of witnesses, that there was no provocation, that he tried to escape, and that he later admitted shooting the victim to yet another witness. We find that the evidence in this case is sufficient under the test set forth in Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.

*780Decided February 4, 1988.
Harry J. Bowden, for appellant.
Lewis R. Slaton, District Attorney, R. Andrew Weathers, Assistant District Attorney, Michael J. Bowers, Attorney General, Eddie Snelling, Jr., Assistant Attorney General, for appellee.

 The crime was committed on May 15, 1986. Appellant was indicted June 27, 1986. He was convicted of murder January 15, 1987, and sentenced to life imprisonment on January 17, 1987. A motion for new trial was filed on January 30, 1987, and denied on September 24, 1987. Appellant filed his notice of appeal October 21, 1987. On November 2, 1987, the transcript was certified. The appeal was docketed in this court November 4, 1987, and submitted for decision on December 18, 1987.